--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
5% SECURED PROMISSORY NOTE
 
$500,000
April 10, 2012



FOR VALUE RECEIVED, Pershing Gold Corporation, a Nevada corporation (the
“Maker”), with its primary offices located at 1658 Cole Boulevard, Building 6,
Suite 210, Lakewood Co 80401, promises to pay to the order of Edward Karr (the
“Payee”) or his or its registered assigns (with the Payee, the “Holder”), upon
the terms set forth below, the principal sum of Five Hundred Thousand Dollars
($500,000) plus interest on the unpaid principal sum outstanding at the rate of
5% per annum (this “Note”).  Defined terms not otherwise defined herein shall
have the meanings ascribed to such terms in that certain note purchase agreement
of even date herewith among the Maker, the Holder (the “Purchase Agreement”).
 
1. Payments.
 
(a) Unless an Event of Default shall have previously occurred and be continuing,
the full amount of principal and accrued interest under this Note shall be due
and payable on a date (the “Maturity Date”) that shall be the earlier to occur
of: (x) the sale of Noble Effort Gold LLC and Arttor Gold LLC, the Company’s
wholly-owned subsidiaries (the “Gold Subsidiaries”) (or the sale of all or
substantially all of the assets collectively contained in the Gold Subsidiaries)
to a third party purchaser or (y) October 10, 2012.
 
(b) The Maker shall pay interest to the Holder on the aggregate and then
outstanding principal amount of this Note at the rate of 5% per annum, payable
in arrears on the earlier of (i) the Maturity Date or (ii) acceleration of this
Note following an Event of Default pursuant to Section 3(b). Interest on this
Note shall commence to accrue as of the date of acceptance by the Company of the
Purchase Agreement as executed and delivered by the Payee and payment of the
purchase price for this Note (the “Original Issue Date”).
 
(c) Interest shall be calculated on the basis of a 360-day year, consisting of
twelve 30 calendar day periods, and shall accrue monthly commencing on the
Original Issue Date until payment in full of the outstanding principal, together
with all accrued and unpaid interest, and other amounts which may become due
hereunder, has been made. Interest hereunder will be paid to the Person in whose
name this Note is registered on the records of the Maker regarding registration
and transfers of this Note.
 
(d) All overdue accrued and unpaid principal and interest to be paid hereunder
shall entail a default rate of interest at the rate of 16% per annum (or such
lower maximum amount of interest permitted to be charged under applicable law)
which will accrue daily, from the date such principal and/or interest is due
hereunder through and including the date of payment. Except as otherwise set
forth in this Note, the Maker may prepay any portion of the principal amount of
this Note upon written notice to the Holder.
 
2. Secured Obligation. The obligations of the Maker under this Note are secured
by the assets of the Gold Subsidiaries, pursuant to a Security Agreement dated
as of the date hereof, by and among the Maker, the Gold Subsidiaries and the
Holder.
 
 
1

--------------------------------------------------------------------------------

 
3. Events of Default.
 
(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
 
(i) any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;
 
(ii) Maker shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within ten (10) Business Days after the date on which notice of such
failure or breach shall have been delivered (other than those occurrences
described in other provisions of this Section 3 for which a different grace or
cure period is specified, or for which no cure period is specified and which
constitute immediate Events of Default);
 
(iii) Maker shall fail to observe or perform any of its material obligations
owed to the Holder or any other material covenant, agreement, representation or
warranty contained in, or otherwise commit any material breach hereunder or in
any other agreement executed in connection herewith, including the Purchase
Agreement;
 
(iv) Maker shall commence, or there shall be commenced against the Maker a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Maker, or there is commenced against the
Maker any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of sixty (60) days; or the Maker is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Maker suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Maker makes a
general assignment for the benefit of creditors; or the Maker shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Maker shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Maker shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Maker for the purpose of effecting any
of the foregoing; or
 
(v) The occurrence of any event, whether or not such event could have been known
through the exercise of due diligence or otherwise, which would reasonably be
expected to have a material adverse effect on the business or prospects of the
Maker.
 
(b) If any Event of Default occurs and shall be continuing, the full principal
amount of this Note, together with all accrued interest thereon, shall become,
at the Holder’s election, immediately due and payable in cash.
 
(c) The Holder need not provide and the Maker hereby waives any presentment,
demand, protest or other notice of any kind. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
4. Negative Covenants. So long as any portion of this Note is outstanding, the
Maker will not directly or indirectly amend its articles of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder;
 
5. No Waiver of the Holder’s Rights. All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of the Holder in exercising any of its options, powers or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Holder of any of its options, powers or rights shall constitute a
waiver of any other option, power or right.  Maker hereby waives presentment of
payment, protest, and all notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Holder of less than the full amount due and payable hereunder shall in no way
limit the right of the Holder to require full payment of all sums due and
payable hereunder in accordance with the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
6. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.
 
7. Cumulative Rights and Remedies; Usury. The rights and remedies of the Holder
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, or applicable law (including at equity).
The election of the Holder to avail itself of any one or more remedies shall not
be a bar to any other available remedies, which the Maker agrees the Holder may
take from time to time. If it shall be found that any interest paid or payable
hereunder violates applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law, and any interest previously paid in excess of such
legal limit shall be returned to the Company by the Holder.
 
8. Use of Proceeds. Maker shall use the proceeds from this Note hereunder for
general working capital purposes.
 
9. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.
 
10. Successors and Assigns. This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Holder and its successors and
assigns. The term “Holder” as used herein, shall also include any endorsee,
assignee or other holder of this Note.
 
11. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, the Maker shall execute and deliver to the Holder a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, the Maker may require the Holder to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.
 
12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of the Maker
and the Holder agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, County of New York (the “New York
Courts”). Each of the Maker and the Holder hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder (including with respect to the enforcement of this Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is brought in an
inconvenient forum. Each of the Maker and the Holder hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to the other at the
address in effect for notices to it under the Purchase Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each of the Maker and the
Holder hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Note or the transactions contemplated hereby.
 
13. Notice. Any notice or other communication required or permitted to be given
hereunder shall be in writing. The addresses for such communications shall be:
(i) if to the Company to: Pershing Gold Corporation 1658 Cole Boulevard,
Building 6, Suite 210, Lakewood Co 80401, with a copy to: Sichenzia Ross
Friedman Ference LLP, 61 Broadway, New York, NY 10006, Attn: Harvey Kesner,
Esq., facsimile: (212) 930-9725; and (ii) if to the Holder, to:.
 
14. Required Notice to the Holder. The Holder is to be notified by the Maker,
within five (5), Business Days, in accordance with Section 13, of the existence
or occurrence of any Event of Default.
 
[Signature page follows]





 
 
3

--------------------------------------------------------------------------------

 




The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.
 


 
 

 
PERSHING GOLD CORPORATION
 
    By:         Stephen Alfers       President and Chief Executive Officer  

 
 
 
 

 4

--------------------------------------------------------------------------------